United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-3861
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                   Ron Damon Hill

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                          Submitted: September 19, 2016
                             Filed: October 14, 2016
                                 [Unpublished]
                                 ____________

Before WOLLMAN, ARNOLD, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

       Ron Damon Hill appeals from the sentence of 36 months' imprisonment that the
district court1 imposed after he pleaded guilty to possessing 15 or more unauthorized


      1
        The Honorable Rodney W. Sippel, Chief Judge, United States District Court
for the Eastern District of Missouri.
access devices. See 18 U.S.C. § 1029(a)(3), (b)(1), and (c)(1)(A)(i). He maintains that
the district court did not adequately consider the factors enumerated in 18 U.S.C. §
3553(a) when it imposed its sentence and that the resulting sentence was
unreasonable.

       Contrary to Hill's assertions, the district court, before pronouncing its sentence,
made specific reference to the nature and circumstances of Mr. Hill's offense
(committed while he was incarcerated), his very extensive criminal history, the need
to promote respect for the law, the need for general deterrence, and the applicable
guidelines range. All of these are considerations contained in § 3553(a) and so it is
plain that the court gave the statute its careful attention. We do not require district
courts to make robotic incantations with respect to sentencing factors. United States
v. Blackmon, 662 F.3d 981, 988 (8th Cir. 2011). Since, moreover, Hill raised no
objection at his hearing that the district court had failed to give adequate attention to
§ 3553(a), we review the matter for plain error. United States v. Phelps, 536 F.3d 862,
866 (8th Cir. 2008). For the reasons already alluded to, we see no error here, much
less a plain one.

       We also reject the contention that the sentence was unreasonable. While the
sentence was outside the undisputed guideline range, and so can lay no claim to a
presumption that it was reasonable, we detect no abuse of discretion by the district
court. The court did not fail to consider an appropriate matter, did not consider
inappropriate matters, and made no clear error in judgment in weighing the applicable
considerations. See United States v. Sigsbury, 817 F.3d 1114, 1115 (8th Cir. 2016).
Hill maintains that the district court improperly considered serious misbehavior that
he engaged in while incarcerated pending sentencing, but the transcript of the
sentencing belies that contention. While Hill stated at sentencing that he had not been
charged with that conduct, he did not deny that he engaged in it. There is, moreover,
no indication in the record that the district court considered the conduct in fixing Hill's
sentence in any case. Hill also asserts that the district court erred by giving too much

                                           -2-
weight to his criminal history and the nature and circumstances of his crime, but the
record reveals that the weight that the court accorded Hill's extensive criminal record
and the particularly egregious circumstances in which he committed his offense was
entirely appropriate. We detect no abuse of discretion here.

      Affirmed.
                     ______________________________




                                         -3-